Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on FormS-8 of our report dated April 2, 2015 with respect to our audits of theconsolidated financial statements of True Drinks Holdings, Inc., which appears in the Annual Report on Form10-K of True Drinks Holdings, Inc. for the year ended December31, 2014filed with the Securities and Exchange Commission on April 2, 2015. /s/ Squar Milner LLP (formerly Squar, Milner, Peterson, Miranda & Williamson, LLP) September 11, 2015
